Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Logan B. Christenson on 03/09/2022.

The application has been amended as follows: 

Claim 16 have been canceled. 







Amendment
The amendment filed on 02/23/2022 has been entered into this application. Claims 2-3 and 10 are cancelled. Claims 17-19 have been added.

Response to Arguments
Applicant’s arguments/remarks, (see pages 5-7), filed on 02/23/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

Claims 1, 4-9 and 11-19 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the set wavelength is used as an input for determining the color of the cells such that the color of each cell is selected to be the complementary color of the measurement color, and wherein the determined absorbance value of each sample is used as an input for determining the transparency of the respective cell on the display, in combination with the rest of the limitations of the claim. Claims 4-9 and 11-19 are allowable by virtue of their dependency. 



However, Ozcan fail to disclose, teach or suggest wherein the set wavelength is used as an input for determining the color of the cells such that the color of each cell is selected to be the complementary color of the measurement color, and wherein the determined absorbance value of each sample is used as an input for determining the transparency of the respective cell on the display, as claimed and as specified in the present application specification. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of analyzing absorbance of one or more liquid samples arranged in the wells of a microplate.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886